Title: To George Washington from Major General Robert Howe, 28 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 28th July 1780
					
					I received last Night a Letter from a faithful & intelligent Agent dated the 26th Inst:—of which the following is an Extract—“I think I can now give you a distinct Account of the Ships under Admiral Graves—one ninety, one Eighty, four seventy fours arrived with him—He has since been joined by two of sixty four two of fifty, three of forty Guns & three Frigates making in all sixteen Sail. With these on the 21st Inst: He appeared of[f] Newport Harbour, having left (as it is said) Sandy Hook on the 19th—Expresses have been frequently passing from the East End of Long Island to the Westward, & every Maneuvre of the Enemy indicates that they intend to act importantly some where—Sir Henry Clinton certainly embarked a large Body of Troops at White Stone Yesterday, & two Ships of the English Fleet went Westward through the Sound. Every Circumstance seems to Point out Rhode Island is their Object. Some Troops have been sent over to Long Island & they are making themselves very strong at Brookline, a Number of Heavy Cannon have been lately mounted. Col. Simcoe with a Detachment of six

Hundred Men has march’d to the East End of the Island—their Intention unknown—they took no Provision with them, but call on the Inhabitants for it, & are ordered not to pay for any thing in Suffolk County. A Letter has been written by Sir Harry Clinton to a Refugee of Distinction from New-Port, assuring him that if He or any of their Friends had an Inclination to visit their Homes, they might now do it safely by repairing immediately on Board the Fleet at New City Island—to which Place all the Refugees are ordered to repair, with the Whale Boats & other Crafts that they have, or can collect”—These Sir are the Informations given me by this Emissary who is, as I’ve said, a good one.
					I inclose your Excellency a Return of the 1st Connecticut, & 1st Massachusetts Brigades.
					An Express being just to set out to the Eastward, I shall transmit a Copy of the above Extract to Genl Heath—tho’ having directed all Intelligence which relates to him to be sent directly to him, I presume it will be done—& if the Fleet is off New-Port, he will not need any other Information.
					This Department is not furnished (by many) with a sufficient Quantity of Waggons to move the Army—this I desired the Quarter Master here to signify to my Friend Genl Greene, & therefore doubt not that every Thing necessary will be done that it is possible to effect.
					I have ordered the Public Horses which were at remote Pastures, to be brought to those where the[y] could more immediately be commanded—& have pursued & shall pursue all your past & future Directions. I am Dear Sir with the greatest Respect your Excellency’s most obedient & very Humble Servant
					
						Robert Howe
					
					
						P.S. hearing that a Deficiency of Arms may happen I have by Express requested Connecticut and Massachusets to lend us fifteen hundred Stand a piece, which I flatter my self may meet your Excellencys Approbation.
					
				